                     Case 4:20-cv-05640-YGR Document 446 Filed 04/13/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                        mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                         492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                     crichman@gibsondunn.com
                   dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                   Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                     Telephone: 202.955.8500
                 333 South Grand Avenue                          Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                         ETHAN D. DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                           edettmer@gibsondunn.com
                                                                 ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                   elazarus@gibsondunn.com
                 24000092; pro hac vice)                         GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                          555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                     San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100                Telephone: 415.393.8200
                 Dallas, TX 75201                                Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                         Attorneys for Defendant APPLE INC.
           12

           13

           14

           15
                                           UNITED STATES DISTRICT COURT
           16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                    OAKLAND DIVISION
           18

           19    EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR

           20                          Plaintiff, Counter-   DEFENDANT APPLE INC.’S RESPONSE TO
                                       defendant             EPIC GAMES, INC.’S MOTION TO
           21                                                APPOINT SPECIAL MASTER
                       v.
           22
                 APPLE INC.,
           23
                                       Defendant,
           24                          Counterclaimant.

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP      DEFENDANT APPLE INC.’S RESPONSE TO EPIC GAMES, INC.’S MOTION TO APPOINT SPECIAL MASTER,
                                                      4:20-cv-05640-YGR
                       Case 4:20-cv-05640-YGR Document 446 Filed 04/13/21 Page 2 of 2


            1           Defendant Apple Inc. hereby responds to the Motion to Appoint Special Master filed by Epic
            2    Games, Inc.
            3           In Pretrial Order Number 2, the Court ordered the parties “to hire a retired judicial officer to
            4    resolve their objections [regarding deposition designations], to the extent that there are any. The Court
            5    is not inclined to read the alleged objectionable designations only to resolve them.” Dkt. 381 at 2.
            6    Apple and Epic have agreed to the engagement of Hon. Elizabeth Laporte (Ret.) to fulfill this role.
            7           Epic has now filed a motion to have Magistrate Judge Laporte designated a special master
            8    pursuant to Rule 53, so that this Court will resolve any disputes that remain over Magistrate Judge
            9    Laporte’s rulings on objections to deposition designations. Apple does not agree with Epic’s request
           10    because it is not consistent with the Court’s direction in Pretrial Order No. 2 that “[t]he Court is not
           11    inclined to read the alleged objectionable designations only to resolve them.” Id.
           12           Magistrate Judge Laporte can efficiently and fully resolve any objections regarding deposition
           13    designations before trial, so that this Court need only read the final deposition designations. Thus
           14    Apple respectfully submits that the Court should deny Epic’s request.
           15

           16    Dated: April 13, 2021                         Respectfully submitted,
           17                                                  GIBSON, DUNN & CRUTCHER LLP
           18

           19                                                  By:       /s/ Ethan D. Dettmer
                                                                         Ethan D. Dettmer
           20

           21                                                  Attorney for Defendant Apple Inc.

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                  DEFENDANT APPLE INC.’S RESPONSE TO EPIC GAMES, INC.’S MOTION TO APPOINT SPECIAL MASTER,
                                                     4:20-cv-05640-YGR
